Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Beon et al., US PGPUB 2016/0155389 hereinafter referenced as Beon in view of Katougi et al., US PGPUB 2017/0316754 hereinafter referenced as Katougi.


As to claim 1, Beon discloses an image display system comprising: a plurality of display devices comprising: a plurality of display screens which are adjacently arranged (video wall device 100, fig. 1; wherein the video wall device is a device configured to use a plurality of display devices as one integrated display device); and 
a plurality of color adjusting units configured to perform adjustments of colors of each corner area in the plurality of display screens respectively (each backlight unit 120 of FIG. 1 may be an edge-type backlight which is arranged around edges of each display panel 110), and 
a screen display control unit configured to output, to each of the color adjusting units, environment correction data for adjusting color difference between the display screens ([0061] the video wall control device 300 may determine the backlight control signal so that the luminance of at least one display panel among the plurality of display panels 110 is adjusted from the initial luminance to a reference luminance).
Beon does not specifically disclose adjustments of colors of each corner area in the plurality of display screens.
However, in the same endeavor, Katougi discloses adjustments of colors of each corner area in the plurality of display screens ([0206] Specifically, when the positioning pattern illustrated in FIG. 26 is considered, for example, 12 color differences ΔE1 to ΔE12 are calculated).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the disclosure of Beon to further include Katougi’s edge correction method in order to view a clear image on the video wall device. 

As to claim 7, Beon discloses an image display method for display images on an image display system comprising: a plurality of display devices having a plurality of display screens which are adjacently arranged to form a composite display screen (video wall device 100, fig. 1; wherein the video wall device is a device configured to use a plurality of display devices as one integrated display device), 
the image display method comprising: performing, by a color adjusting unit of each of the display devices, adjustment of colors of each corner area in each of the display screens (each backlight unit 120 of FIG. 1 may be an edge-type backlight which is arranged around edges of each display panel 110); and
outputting, by a screen display control unit, to the color adjusting units, environment correction data for adjusting color difference between the corresponding display screens ([0061] the video wall control device 300 may determine the backlight control signal so that the luminance of at least one display panel among the plurality of display panels 110 is adjusted from the initial luminance to a reference luminance).
Beon does not specifically disclose adjustments of colors of each corner area in the plurality of display screens.
However, in the same endeavor, Katougi discloses adjustments of colors of each corner area in the plurality of display screens ([0206] Specifically, when the positioning pattern illustrated in FIG. 26 is considered, for example, 12 color differences ΔE1 to ΔE12 are calculated).


As to claim 2, the combination of Beon and Katougi discloses the image display system according to Claim 1. The combination further discloses a control screen display unit configured to display a control image representing an arrangement configuration of the display screens of the display devices (Beon, [0061] the video wall control device 300 may determine the backlight control signal so that the luminance of at least one display panel among the plurality of display panels 110 is adjusted from the initial luminance to a reference luminance).

As to claim 3, the combination of Beon and Katougi discloses the image display system according to Claim 2. The combination further discloses the control screen display unit outputs corner area position information representing positions of corner areas selected for adjusting colors among the corner areas of the display devices displayed in the control image to the screen display control unit (Beon, [0108] When the panel identifier 611 is a number “1,” it may, for example, represent the first display panel 110-1 among the display panels 110 of FIG. 1).

As to claim 4, the combination of Beon and Katougi discloses the image display system according to Claim 3. The combination further discloses the selected corner (Beon, e.g. display panels 110, fig. 1).

As to claim 5, the combination of Beon and Katougi discloses the image display system according to Claim 2. The combination further discloses the control screen display unit displays a color correction amount input means for inputting the environment correction data for adjusting the colors of the selected corner areas as the control image ([0206] Specifically, when the positioning pattern illustrated in FIG. 26 is considered, for example, 12 color differences ΔE1 to ΔE12 are calculated).

As to claim 6, the combination of Beon and Katougi discloses the image display system according to Claim 1. The combination further discloses when the environment correction data is acquired, the screen display control unit causes the color adjusting units of all the arranged display devices to display a predetermined adjustment image after correction of display unevenness based on display characteristics of the display devices within the display screens on the display screens forming the composite display screen (Beon, the backlight adjustment menu 613 may be displayed on the screen 600 by being diversely implemented so that the user 10 can adjust the intensity of the light of each backlight unit 120).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Si, US PGPUB 2010/0328336 discloses an LCD wall according to an embodiment of the invention comprises a display array and a control device, wherein the display array comprises a display panel and a backlight device, and the control device comprises a backlight controller configured to control the backlight device in the display array, and a display controller configured to receive image data and control the display of the image data on the display panel, wherein the display controller is further configured to perform adjustment in grey-scale on the image data corresponding to a backlight brightness of the backlight device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHLU OKEBATO whose telephone number is (571)270-3375. The examiner can normally be reached Mon - Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM BODDIE can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/SAHLU OKEBATO/           Primary Examiner, Art Unit 2625                                                                                                                                                                                             
2/25/2022